Case 2:16-cv-02629-SHM-tmp Document 21 Filed 07/02/20 Page 1 of 5   PageID 63



                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                     )
    DEXTER Q. SIMMONS,               )
                                     )
         Petitioner,                 )
                                     )
    v.                               )    Cv. No. 16-02629
                                     )    Cr. No. 09-20491
                                     )
    UNITED STATES OF AMERICA,        )
                                     )
         Defendant.                  )
                                     )

                                  ORDER



         Before the Court is Petitioner Dexter Simmons’s October 21,

2019 Motion for Reconsideration of Previously Filed § 2255 Motion

(the “Motion”).1       (Cv. ECF No. 20.)      The government has not

responded to the Motion.

         For the following reasons, the Court construes Simmons’s

Motion as a second or successive petition for relief under 28

U.S.C. § 2255.         Simmons’s second or successive petition for

relief is transferred to the Sixth Circuit Court of Appeals for

consideration.




1
  Simmons does not state the law under which he moves. The Court
construes the Motion as a request for relief from judgment under
Federal Rule of Civil Procedure 60(b).
Case 2:16-cv-02629-SHM-tmp Document 21 Filed 07/02/20 Page 2 of 5    PageID 64



I.    Background

      In December 2009, Simmons was indicted for robbery and

firearm offenses.      (Cr. ECF No. 1.)     In June 2011, Simmons pled

guilty to six counts of robbery and attempted robbery under 18

U.S.C. § 1951; one count of use of a firearm in relation to a

crime of violence under 18 U.S.C. § 924(c); and one count of

possessing a firearm after having been previously convicted of

a felony under 18 U.S.C. § 922(g).          (See Cr. ECF Nos. 1, 122.)

In October 2011, the Court sentenced Simmons to 316 months in

prison to be followed by three years of supervised release.            (Cr.

ECF Nos. 145-46.)       Simmons did not appeal his conviction or

sentence.

      On June 20, 2016, Simmons filed a Petition Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence (the “Initial

Petition”).2    (Cv. ECF No. 1.)    In his Initial Petition, Simmons

challenged the constitutionality of 18 U.S.C. § 924(c), the

statute   underlying    his   conviction    for   use   of a   firearm   in

relation to a crime of violence.           (See id. at 1, 4.)       Simmons

argued that the Supreme Court’s decision in Johnson v. United




2
  Simmons initially filed a petition for a writ of habeas corpus
under 28 U.S.C. § 2241 in the U.S. District Court for the District
of Arizona. (Cv. ECF No. 1.) The district court in Arizona
construed Simmons’s petition as a motion under 28 U.S.C. § 2255 and
transferred the case to this Court. (Cv. ECF No. 5.) This Court
likewise construed Simmons’s petition as a motion under 28 U.S.C.
§ 2255. (Cv. ECF No. 17.)

                                    2
Case 2:16-cv-02629-SHM-tmp Document 21 Filed 07/02/20 Page 3 of 5     PageID 65



States, 135 S. Ct. 2551 (2015), which rendered the “residual

clause” of § 924(e) unconstitutionally vague, also voided the

residual clause of § 924(c).      (See Cv. ECF No. 1-1.)         On February

28, 2018, the Court denied the Initial Petition on the merits.

(Cv. ECF No. 17.)       That decision relied on United States v.

Taylor, 814 F.3d 340 (6th Cir. 2016), in which the Sixth Circuit

held that Johnson did not invalidate § 924(c)’s residual clause.

814 F.3d at 375-79.     (See Cv. ECF No. 17.)       On the same day, the

Court entered judgment.         (Cv. ECF No. 18.)       Simmons did not

appeal.

      On June 24, 2019, in United States v. Davis, 139 S. Ct.

2319 (2019), the Supreme Court held that § 924(c)’s residual

clause was unconstitutionally vague.          139 S. Ct. at 2325-36.      On

October 21, 2019, Simmons filed the Motion.            (Cv. ECF No. 20.)

He asks the Court to reconsider its previous denial of his § 2255

petition in light of Davis.       (See id. at 1-2.)

II.   Analysis

      The   Court   construes    Simmons’s    Motion   as   a    second   or

successive petition for relief under 28 U.S.C. § 2255.               See In

re Nailor, 487 F.3d 1018, 1021-23 (6th Cir. 2007).           A Rule 60(b)

motion    for   post-judgment   relief   is    a   second   or   successive

petition for relief under § 2255 if it “presents a ‘claim,’ such

as an attack on an earlier decision on the merits[.]”               Hourani

v. United States, 239 F. App’x 195, 197 (6th Cir. 2007) (quoting

                                    3
Case 2:16-cv-02629-SHM-tmp Document 21 Filed 07/02/20 Page 4 of 5    PageID 66



Gonzalez v. Crosby, 545 U.S. 524, 532 (2005)).            Inter alia, a

Rule 60(b) motion challenging the denial of a § 2255 petition

presents a claim if it “contend[s] that a subsequent change in

substantive law is a reason justifying relief from the previous

denial of a claim.”     Gonzalez, 545 U.S. at 531 (quotation marks

and citations omitted).3

      Simmons’s Motion does just that.       In 2018, the Court denied

Simmons’s Initial Petition on the merits and entered judgment.

(Cv. ECF Nos. 17-18.)        Simmons asks the Court to “reopen my

previously filed [§] 2255” in light of the Supreme Court’s

subsequent decision in Davis that § 924(c)’s residual clause is

unconstitutionally vague.       (Cv. ECF No. 20 at 1-2.)       Simmons’s

Motion, although styled a motion for reconsideration, is in

substance a second or successive petition for relief.

      Without authorization from the Sixth Circuit, this Court

lacks the authority to decide a second or successive petition

for relief under § 2255.      Alley v. Bell, 392 F.3d 822, 828 (6th

Cir. 2004).    Simmons must first seek that authorization from the

Sixth Circuit.     See 28 U.S.C. §§ 2244(b)(3), 2255(h).            “[W]hen

a second or successive petition for habeas corpus relief or

§ 2255 motion is filed in the district court without § 2244(b)(3)


3 Gonzalez addressed a Rule 60(b) motion challenging the denial of a
habeas petition brought under 28 U.S.C. § 2254. “[M]uch of the
Gonzalez Court’s reasoning is applicable” to Rule 60(b) motions in
§ 2255 cases. In re Nailor, 487 F.3d at 1022.

                                    4
Case 2:16-cv-02629-SHM-tmp Document 21 Filed 07/02/20 Page 5 of 5       PageID 67



authorization    from    [the   Sixth     Circuit],    the   district   shall

transfer the document to [the Sixth Circuit] pursuant to 28

U.S.C. § 1631.”     In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

      Simmons’s Motion is transferred to the Sixth Circuit for

consideration.

III. Conclusion

      For the foregoing reasons, the Court construes Simmons’s

Motion as a second or successive petition for relief under 28

U.S.C.   § 2255.        The   Court   transfers       Simmons’s   second    or

successive petition for relief to the Sixth Circuit Court of

Appeals for consideration.



So ordered this 2nd day of July, 2020.



                                    /s/ Samuel H. Mays, Jr.
                                  SAMUEL H. MAYS, JR.
                                  UNITED STATES DISTRICT JUDGE




                                      5
